DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 01/24/2022, as directed by the Non-Final Rejection on 10/25/2021. Claims 80, 94 and 99 are amended. Claims 80-102 are pending in the instant application. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment, however, modified rejections are made below.
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.  Applicant’s arguments pertaining to the claim amendments are addressed in the modified rejections made below.
	Applicant presents arguments generally asserting that Jackson fails to teach a directional-specific flow sensor and that thermistors are “omni-directional flow sensors” “which cannot directly detect the direction of flow”.
	Examiner respectfully disagrees with this argument. A sensor assembly inclusive of multiple thermistors can be used to detect directional-specific flow, based on the differences between the change in temperature between the two thermistors. For example, Jackson discloses wherein detected temperature differences can be used to determine flow direction (see Paragraph 0264). By comparing temperature change along a flow path between two or more thermistors, a direction of flow may be established. A temperature change in the reverse direction may thus also indicate a reversal of flow (Paragraph 0264) and thus the sensor assembly, as a whole, is direction-specific, regardless of if individual thermistors may be only considered omni-directional. Additionally, it is noted that Applicant’s invention as claimed includes the use of multiple thermistors in this way (Claims 80 and 87) and that detection of reverse-flow is direction-specific. Furthermore, the Freitag reference as cited specifically uses a sensor assembly with two thermistors that can detect direction-specific flow (see Col. 21 lines 23-26, the thermistors are explicitly said to determine flow directionality).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 80-81, 86-87, 92-95, and 100-102 rejected under 35 U.S.C. 103 as being unpatentable over Jackson (WO 2015/038014 A1) in view of Freitag (U.S Patent No. 8,381,729 B2).
	Regarding claim 80, Jackson discloses a respiratory humidification system with reverse flow detection (Abstract and Paragraph 0248, the system may detect when a breathing circuit is connected improperly based on detecting a reversed flow), the system comprising: a humidifier (humidification system 100, Paragraph 0124) including: an inlet (inlet port 410, see Paragraph 0128), an outlet (outlet port 412, see Paragraph 0147), and a humidifier heat source (heater base 102/heater plate 108, see Paragraph 0125) configured to heat a liquid to humidify gases provided by a gases source (gases supply 125, see Paragraph 0147) to the inlet (Paragraph 0125; also see Paragraph 0147), wherein, in use, the humidifier is configured to provide the humidified gases to a user via an inspiratory conduit configured to be coupled with the outlet (inspiratory conduit 120, see Paragraph 0147 and Fig. 1), wherein the gases source, humidifier, and inspiratory conduit are configured to form at least a part of a breathing circuit (see Paragraph 0147; also see Fig. 1); first and second sensors at or near the inlet and outlet (Paragraph 0197, 0199 and Paragraph 0219, the sensor probes 330 and 332 are positioned in the inlet port and the outlet port to measure temperatures of gas flow or the gas flow rate), respectively, the first and second sensors configured to measure an inlet parameter and an outlet parameter, respectively (Paragraph 0197, 0199 and 0219, the thermistors may measure temperature or flow rate at the inlet and outlet, and thus, an inlet parameter and an outlet parameter); and a controller (Paragraph 0248), the controller in electrical communication with the first and second sensors (see Paragraph 0075, the sensor probe thermistors can provide an indication of temperature or flow to the controller), the controller configured to output an indication when reverse flow conditions are detected (see Paragraphs 0248 and 0252; Furthermore it is noted that any hardware or software components are capable of performing the steps of the method 3000, see Paragraph 0248), wherein the inlet parameter and the outlet parameter comprises a flow rate (Paragraph 0199, the flow rate and flow velocity can be determined through the sensor probe thermistors) and a power dissipation value (see Paragraph 0199, the thermistors can measure the power consumed to maintain a heated temperature of the thermistor to determine a flow velocity/flow rate).
	Jackson does not specifically disclose wherein the controller determines reverse flow conditions based at least in part on the inlet and outlet parameters from the first and second sensors.
	Freitag teaches a ventilator system with first and second thermistor sensors (negative thermal coefficient NTC and positive thermal coefficient PTC thermistors, see Col. 21 lines 23-37 and lines 44-56), wherein the controller determines reverse flow conditions based at least in part on the inlet and outlet parameters from the first and second sensors (see Col. 21 lines 23-32, the thermistor arrangement determines flow directionality based on the readings from the two thermistors, with the NTC thermistor is especially responsive to inhalation and the PTC thermistor is especially responsive to exhalation; Furthermore see Col. 21 lines 52-56, the PTC thermistors may be arranged to face exhalation flow whereas the NTC thermistors may be arranged to face inhalation flow, and thus the thermistors detect inlet and outlet parameters for the controller to determine breath flow directionality).
	Jackson also teaches detecting reverse flow conditions based on an increased measured temperature in the direction from the patient to the humidification system (see Paragraph 0264, an increase in temperature from humidifier to patient may indicate normal flow due to heating coils. Conversely, if temperature is detected as increasing in the reverse direction, then flow is likely reversed).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to have included NTC and PTC thermistors to determine reverse flow conditions based on the sensed inlet and outlet parameters from the thermistors, such as that taught by Freitag, in order to use a known thermistor arrangement for determining flow directionality (see Freitag Col. 21 lines 23-32) and to detect if the ventilator assembly is connected backwards (see Jackson Paragraph 0248 and Paragraph 0264).
Regarding claim 81, the modified device of Jackson discloses the device of claim 80.
Jackson further discloses wherein the controller is configured to alert a user of an indication of reverse flow conditions, or, based on a determination that a reverse flow condition is detected, the controller is configured to provide one or more of an audible alarm, indicator light, text message, images, instructions for resolving the reverse flow conditions (see Paragraphs 0264-0265, the system may cause a warning, alarm, notification or similar notice to signal to the user that the conduits are potentially disconnected or connected incorrectly), or an indication that connections to the humidifier are likely incorrect (see Paragraphs 0264-0265).
Regarding claim 82, the modified device of Jackson discloses the device of claim 80.
Jackson further discloses wherein a counter to count every time an indication of reverse flow conditions is detected (Examiner is reading counter as a device or process for indicating or tracking a number or amount of something; Since the controller may track and record the number of flags set indicative of abnormal or reverse flow conditions, the controller counts every time an indicia of reverse flow conditions is detected; see Paragraph 0255, 0251 and 0253-0254 and Figs. 30A-C).
Regarding claim 84, the modified device of Jackson discloses the device of claim 82.
Jackson further discloses wherein the controller is configured to initialize the counter every time an indication of reverse flow conditions is detected or disable the counter every time a normal flow condition is detected (see Paragraph 0258, 0264).
Regarding claim 86, the modified device of Jackson discloses the device of claim 80.
Jackson further discloses wherein the controller is configured to, based on a determination that reverse flow conditions are not detected to begin a new therapy or to continue a current therapy (see Paragraph 0264, if the flow of gases is as expected, the normal therapy can be continued; also see Fig. 30A, if there is no change in flow or temperature, the normal flow mode is continued).
Regarding claim 87, the modified device of Jackson discloses the device of claim 80.
Jackson further discloses wherein the first and second sensors each comprise a thermistor (Paragraph 0197 and 0199).
Freitag also further teaches wherein the first and second sensors each comprise a thermistor (see Col. 21 lines 23-32).
Regarding claim 92, the modified device of Jackson discloses the device of claim 80.
Jackson further discloses wherein the humidifier comprises a water chamber (humidification chamber 104, see Paragraph 0125 and Fig. 1), the humidifier heat source comprises a heater plate (heater plate 108, see Paragraph 0125), and the inlet and outlet comprise a chamber inlet and a chamber outlet (see 410 and 412 of Fig. 1, the inlet and outlet are a chamber inlet and chamber outlet, respectively), respectively, or wherein the inspiratory conduit comprises a heater (heating wire 127, see Paragraph 0147 and Fig. 1).
Regarding claim 93, the modified device of Jackson discloses the device of claim 80.
Jackson further discloses one or more gases of the gases source (see Paragraph 0237, air flows through the chamber 104; also see Paragraph 0125 and Fig. 1), the inspiratory conduit (inspiratory conduit 120, see Paragraph 0147 and Fig. 1), an expiratory conduit (expiratory conduit 122, see Paragraph 0129 and Fig. 1), or an expiratory conduit comprising a heater (Paragraph 0147, the expiratory conduit may include a heating wire 127 therein; also see Fig. 1) and one or more additional sensors (third thermistor 334, see Paragraphs 0197, 0199 and 0219) including flow rate or temperature sensors (Paragraph 0199).
Regarding claim 94, Jackson discloses a respiratory humidification system with reverse flow detection (Abstract and Paragraph 0248, the system may detect when a breathing circuit is connected improperly based on detecting a reversed flow), the system comprising: a humidifier (humidification system 100, Paragraph 0124) including: an inlet (inlet port 410, see Paragraph 0128), an outlet (outlet port 412, see Paragraph 0147), and a humidifier heat source (heater base 102/heater plate 108, see Paragraph 0125) to heat a liquid to humidify gases provided by a gases source (gases supply 125, see Paragraph 0147) to the inlet (Paragraph 0125; also see Paragraph 0147), when in use, the humidifier configured to provide the humidified gases to a user via an inspiratory conduit configured to be coupled with the outlet (inspiratory conduit 120, see Paragraph 0147 and Fig. 1), wherein the gases source, humidifier, and inspiratory conduit are configured to form at least a part of a breathing circuit (see Paragraph 0147; also see Fig. 1); a directional flow sensor (thermistors 330 and 332, see Paragraphs 0197, 0199 and 0219) to indicate a direction of gases flow (Paragraph 0248, the thermistors may be used to determine if the flow conditions are reversed from the normal flow direction); and a controller (Paragraph 0248), the controller in electrical communication with the directional flow sensor (see Paragraph 0075, the sensor probe thermistors can provide an indication of temperature or flow to the controller), the controller configured to output an indication when reverse flow conditions are detected (see Paragraphs 0248 and 0252; Furthermore it is noted that any hardware or software components are capable of performing the steps of the method 3000, see Paragraph 0248).
Jackson does not specifically disclose wherein the flow sensor is a directional-specific flow sensor and wherein the detected reverse flow conditions are based at least in part on data measured by the directional-specific flow sensor
	Freitag teaches a ventilator system with a flow sensor system with first and second thermistor sensors (negative thermal coefficient NTC and positive thermal coefficient PTC thermistors, see Col. 21 lines 23-37 and lines 44-56), wherein the flow sensor is a directional-specific flow sensor (see Col. 21 lines 23-32, the thermistor arrangement determines flow directionality based on the readings from the two thermistors, with the NTC thermistor is especially responsive to inhalation and the PTC thermistor is especially responsive to exhalation; Furthermore see Col. 21 lines 52-56, the PTC thermistors may be arranged to face exhalation flow whereas the NTC thermistors may be arranged to face inhalation flow, and thus are placed to detect bi-directional flow) and wherein the reverse flow conditions are based at least in part on data measured by the directional-specific flow sensor (see Col. 21 lines 23-37 and 44-56).
	Jackson also teaches detecting reverse flow conditions based on an increased measured temperature in the direction from the patient to the humidification system (see Paragraph 0264, an increase in temperature from humidifier to patient may indicate normal flow due to heating coils. Conversely, if temperature is detected as increasing in the reverse direction, then flow is likely reversed).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to have included NTC and PTC thermistors to determine direction-specific flow and to determine reverse flow based on the sensed inlet and outlet parameters from the thermistors, such as that taught by Freitag, in order to use a known thermistor arrangement for determining flow directionality (see Freitag Col. 21 lines 23-32) and to detect if the ventilator assembly is connected backwards (see Jackson Paragraphs 0248; also see Paragraph 0264).
Regarding claim 95, the modified device of Jackson discloses the device of claim 94.
Jackson further discloses wherein the controller is configured to alert a user of an indication of reverse flow conditions (Paragraph 0264-0265), or based upon a determination that a reverse flow condition is detected, to output an indication that connections to the humidifier are likely incorrect (see Paragraphs 0264-0265), or one or more of an audible alarm, indicator light, text message, images, instructions for resolving the reverse flow conditions (see Paragraphs 0264-0265, the system may cause a warning, alarm, notification or similar notice to signal to the user that the conduits are potentially disconnected or connected incorrectly).
Regarding claim 100, the modified device of Jackson discloses the device of claim 94.
Jackson further discloses wherein the controller is configured to, based on a determination that reverse flow conditions are not detected to begin a new therapy or to continue a current therapy (see Paragraph 0264, if the flow of gases is as expected, the normal therapy can be continued; also see Fig. 30A, if there is no change in flow or temperature, the normal flow mode is continued).
Regarding claim 101, the modified device of Jackson discloses the device of claim 94.
Jackson further discloses wherein the humidifier comprises a water chamber (humidification chamber 104, see Paragraph 0125 and Fig. 1), the humidifier heat source comprises a heater plate (heater plate 108, see Paragraph 0125), and the inlet and outlet comprise a chamber inlet and a chamber outlet (see 410 and 412 of Fig. 1, the inlet and outlet are a chamber inlet and chamber outlet, respectively), respectively, or wherein the inspiratory conduit comprises a heater (heating wire 127, see Paragraph 0147 and Fig. 1).
Regarding claim 102, the modified device of Jackson discloses the device of claim 94.
Jackson further discloses one or more gases of the gases source (see Paragraph 0237, air flows through the chamber 104; also see Paragraph 0125 and Fig. 1), the inspiratory conduit (inspiratory conduit 120, see Paragraph 0147 and Fig. 1), an expiratory conduit (expiratory conduit 122, see Paragraph 0129 and Fig. 1), or an expiratory conduit comprising a heater (Paragraph 0147, the expiratory conduit may include a heating wire 127 therein; also see Fig. 1) and one or more additional sensors (third thermistor 334, see Paragraphs 0197, 0199 and 0219) including flow rate or temperature sensors (Paragraph 0199, the thermistor may measure flow or temperature).
Claims 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (WO 2015/038014 A1) in view of Freitag (U.S Patent No. 8,381,729 B2), as applied to claim 80, in further view of Vos (U.S Publication No. 2014/0216459 A1).
Regarding claim 88, the modified device of Jackson discloses the device of claim 80.
Jackson further teaches wherein the controller is configured to compare the temperature or values obtained from the first and second sensors (see Paragraph 0251).
Jackson is silent regarding wherein the controller is configured to compare power dissipation curves of the first and second sensors.
Vos teaches that the power dissipation curves can be used to determine the thermistor value (see Paragraph 0126 and 0128, the resistance of the thermistor changes the slope and shape of the curve, and the shape of the curve may determine the resistance and thus the value of the temperature in the tube).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to have included comparing the power dissipation curves of the first and second sensors, such as that taught by Vos, in order to determine the rate of change in the resistance of the thermistor, and thus the change in the temperature of the surrounding air (Paragraph 0126).
Regarding claim 89, the modified device of Jackson discloses the device of claim 80.
Jackson further discloses wherein the controller is configured to detect reverse flow conditions based on the temperature of the second sensor being higher than the first sensor (see Paragraphs 0251; also see Paragraph 0255 and 0264, an indication that temperature increasing going away from the patient may indicate reverse flow).
Jackson is silent regarding wherein the controller is configured to determine the power dissipation across the first and second sensor.
Vos teaches that the power dissipation curves can be used to determine the thermistor value (see Paragraph 0126 and 0128, the resistance of the thermistor changes the slope and shape of the curve, and the shape of the curve may determine the resistance and thus the value of the temperature in the tube).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to measure and compare the power dissipation across the first and second sensors, such as that taught by Vos, in order to determine the rate of change in the resistance of the thermistor, and thus the change in the temperature of the surrounding air (Paragraph 0126).
Regarding claim 90, the modified device of Jackson discloses the device of claim 80.
Jackson is silent regarding wherein the controller is configured to calibrate the first or second sensor, or both the first and second sensors, with a zero point reference when there is no gases flow.
Vos teaches wherein the controller is configured to calibrate a thermistor with a zero point reference (Paragraph 0132, the thermistor may be calibrated based on an ambient temperature sensor, i.e. a zero point from which the resistance may be adjusted) when there is no gases flow (see Paragraph 0132, the thermistor resistance may be precalibrated or upon start-up of the system prior to gas delivery; also see Paragraph 0126 and 0128, the resistance of the thermistor provides an indication of the temperature sensed from the surrounding air).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to have included calibrating the first or second sensors with a zero point reference when there is no gases flow, such as that taught by Vos, in order to improve the accuracy of the temperatures measured from the thermistors (Paragraph 0132).
Claim 82-85, 91 and 96-99 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (WO 2015/038014 A1) in view of Freitag (U.S Patent No. 8,381,729 B2), as applied to claims 80 and 82.
Regarding claim 82, the modified device of Jackson discloses the device of claim 80.
Jackson is silent regarding a counter to count every time an indication of reverse flow conditions is detected.
However, Jackson teaches wherein the controller is configured to track when a reverse flow condition is detected (The controller may track and the setting of a reverse flow flag indicative of detected reverse flow conditions; see Paragraph 0255, 0264 and Figs. 30A-C) and further teaches wherein multiple different flow conditions may indicate that the flow of gases is abnormal and may be indicative of reverse flow (see Paragraphs 0251, 0253-0254; The increased heating from the outlet to the inlet or a stark reduction in the normal direction of flow may be indicative of reverse flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to set a number of flags indicative of possible reverse flow conditions and to track the flags with a counter every time an indication of reverse flow conditions is detected, such as that taught by Jackson, in order to determine if the humidification system is connected incorrectly based on several detected flow conditions (see Paragraph 0264 for example).
Regarding claim 83, the modified device of Jackson discloses the device of claim 82.
Jackson is silent regard wherein the counter comprises a timer and the controller is configured to detect a length of time an indication of reverse flow conditions exists
However, Jackson discloses wherein the controller detects a length of time of an indication of reverse flow conditions (see Paragraph 0252, the controller can detect a threshold reduction in flow, such as 40-60% over a set period of time before setting a flag as a possible indication of reverse flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to have included a timer with the controller to detect a length of time an indication of reverse flow conditions, such as that taught by Jackson, in order to set an abnormal or reverse flow flag only after a predetermined period of time has been reached (Paragraph 0252; also see Paragraph 0253 and 0264, flow conditions that are opposite that of the expected values trigger an indication of abnormal and/or reversed flow). 
Regarding claim 84, the modified device of Jackson discloses the device of claim 82.
Jackson further discloses wherein the controller is configured to disable the counter every time a normal flow condition is detected (see Paragraph 0258, if a flag is sent indicative possible reverse flow conditions, a follow-up test may indicate normal flow and the flag may be removed while normal operations are resumed).
Regarding claim 85, the modified device of Jackson discloses the device of claim 82.
Jackson further discloses wherein the controller is configured to use the timer incrementally up to a threshold such that an alert is generated upon the threshold being reached or exceeded (see Paragraph 0252, the timer is used to track a detected reduction in flow over a predetermined time period threshold, if the change in pressure exceeds the limit within the timeframe, the humidification system may signal a sudden decrease in flow).
Regarding claim 91, the modified device of Jackson discloses the device of claim 80.
Jackson is silent regarding wherein the controller is configured to output an indication of reverse flow conditions based on a determination that the inlet parameter is greater than the outlet parameter.
However, flow parameters such as temperatures measured at the outlet will be greater than that measured at the inlet during regular flow, as the humidifier heats the air as it moves from the inlet to the outlet. As such, a reading of the inlet temperature being greater than the outlet temperature may be indicative of a faulty component of the humidifier assembly, or may indicate that that the flow is reversed due to inappropriate connection of the device. Furthermore, Jackson teaches comparing the temperatures of the inlet and outlet port of the chamber to indicate irregular gas flow in the circuit (see Paragraph 0251, if the inlet port temperature is greater than the outer port temperature, the anomaly may signify that the flow of gases is not behaving as expected). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to compare the inlet parameter to the outlet parameters to determine reverse flow, in order to ensure proper functioning and connection of the device (Paragraph 0251).
Furthermore, Freitag also teaches comparing differing values between the inlet and outlet to determine reverse flow conditions (Col. 21 lines 23-37 and lines 44-56; The two thermistors with differing sensitivity are used to determine if inhalation or exhalation flow is occurring, thus there must be at least a comparison of outputs by the controller to indicate flow direction one way or the other).
Regarding claim 96, the modified device of Jackson discloses the device of claim 94.
Jackson is silent regarding a counter to count every time an indication of reverse flow conditions is detected.
However, Jackson teaches wherein the controller is configured to track when a reverse flow condition is detected (The controller may track and the setting of a reverse flow flag indicative of detected reverse flow conditions; see Paragraph 0255, 0264 and Figs. 30A-C) and further teaches wherein multiple different flow conditions may indicate that the flow of gases is abnormal and may be indicative of reverse flow (see Paragraphs 0251, 0253-0254; The increased heating from the outlet to the inlet or a stark reduction in the normal direction of flow may be indicative of reverse flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to set a number of flags indicative of possible reverse flow conditions and to track the flags with a counter every time an indication of reverse flow conditions is detected, such as that taught by Jackson, in order to determine if the humidification system is connected incorrectly based on several detected flow conditions (see Paragraph 0264 for example).
Regarding claim 97, the modified device of Jackson discloses the device of claim 96.
Jackson is silent regard wherein the counter comprises a timer and the controller is configured to detect a length of time an indication of reverse flow conditions exists
However, Jackson discloses wherein the controller detects a length of time of an indication of reverse flow conditions (see Paragraph 0252, the controller can detect a threshold reduction in flow, such as 40-60% over a set period of time before setting a flag as a possible indication of reverse flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to have included a timer with the controller to detect a length of time an indication of reverse flow conditions, such as that taught by Jackson, in order to set an abnormal or reverse flow flag only after a predetermined period of time has been reached (Paragraph 0252; also see Paragraph 0253 and 0264, flow conditions that are opposite that of the expected values trigger an indication of abnormal and/or reversed flow). 
Regarding claim 98, the modified device of Jackson discloses the device of claim 96.
Jackson further discloses wherein the controller is configured to disable the counter every time a normal flow condition is detected (see Paragraph 0258, if a flag is sent indicative possible reverse flow conditions, a follow-up test may indicate normal flow and the flag may be removed while normal operations are resumed).
Regarding claim 99, the modified device of Jackson discloses the device of claim 97.
Jackson further discloses wherein the controller is configured to use the timer incrementally up to a threshold such that an alert is generated upon the threshold being reached or exceeded (see Paragraph 0252, the timer is used to track a detected reduction in flow over a predetermined time period threshold, if the change in pressure exceeds the limit within the timeframe, the humidification system may signal a sudden decrease in flow).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Publication No. 2015/0048530 A1 to Cheung - humidification assembly with thermistors that may be disposed at both the inlet and outlet of the humidifier (see Paragraph 0043 and 0136).
U.S Publication No. 2006/0211981 A1 to Sparks - ventilation system with bi-directional fluid flow sensor. Reverse flow may be detected by the sensor unit (see Paragraph 0023). Alarms may occur if retrograde flow occurs from the intended direction (Paragraph 0023).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785